Order of Appellate Division reversed and judgment of County Court reinstated upon the dissent in the Appellate Division. No opinion.
Concur: Chief Judge Conway and Judges Desmond, Dye, Ftjld, Fboessel, Van Voobhis and Burke.
Motion for reargument denied.
Motion to amend remittitur granted and County Court, Queens County, is requested to direct its Clerk to return the remittitur to this court for amendment and, when returned, it will be amended to read as follows: 11 Order of the Appellate Division reversed and a new trial ordered.”